DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lamberts et al. (US 2018/0356992 hereinafter Lamberts) in view of Shanbhogue et al. (US 2019/0042463 hereinafter Shanbhogue).
Regarding claim 1, Lamberts discloses a method performed by a memory controller (figure 2B, 260), comprising receiving a memory access request including a virtual memory address and a device identifier (ID) ([0047] and [0121], a storage processor to provide the functionality for reading and writing data to HDDs and SSDs such that a multi-device storage layer may determine device unit having a logical address space that includes a logical address of the host command); retrieving, from a page table memory, a physical memory address associated with the virtual memory address ([0050]-[0051], the unified indirection table may include a plurality of mapping entries that associate logical addresses to physical addresses on the set of physical storage devices of the device unit so that the mapping information may be needed in performing the reads/writes on the device unit by retrieving a physical memory address associated with the virtual memory address); and responding to the memory access request by selectively accessing the physical memory address based one or more access control rules associated with the device ID ([0065], controller may receive a newly created rule or an update to an existing predefined rule from an application hosted by the host device via an API request, and then send the data to the memory  to store the new rule as a predefined rule or to cause the existing predefined rule to be updated). Lamberts differs from the claimed invention in not specifically disclosing a security attribute associated with the physical memory address, and responding to the memory access request by selectively accessing the physical memory address based at 
Regarding claim 2, Shanbhogue teaches that the security attribute indicates whether a device associated with the device ID is permitted to access memory associated with the physical memory address ([0319]-[0323], instructions related to trusted domain including a requestor ID for identifying one or more devices) in order to achieve confidential and protected VM execution.
Regarding claim 3. Lamberts discloses that the selective access to the physical memory address is further based on a type of access associated with the memory access request, the type of access including at least one of a read access, a write access, or a protected memory access ([0035], incoming request and generate host commands for reading or writing corresponding data item to the device units).

Regarding claim 4, Lamberts discloses that the responding comprises: accessing the physical memory address with the access control rules for the device ID ([0051], a storage unit on a HDD may be a physical sector and may be located using a physical address in the form of a Device ID-Cylinder ID-Head ID-Sector ID value).
Regarding claims 5-6, Shanbhogue teaches that the page table memory is stored within a protected partition of memory, wherein selective access to the protected partition of memory is based on a protected access indicator included with the memory access request ([0032] and [0081], an additional extended page table (EPT) structure called a Secure Extended Page Table (SEPT) that is used by a processor for TD private page walks and the SEPT is managed by a Trusted Domain Resource Manager only via special instructions newly added to the instruction set architecture (ISA) of the processor, wherein a predetermined bit may be used to indicate shared vs. private status).
Regarding claim 7, Lamberts discloses that the page table memory is separate from the memory controller ([0017], an unified indirection table is stored in a flash storage device included in the set of hybrid physical storage devices).
	Regarding claim 8, the limitations of the claim are rejected as the same reasons as set forth in claim 1.
	Regarding claim 9, the limitations of the claim are rejected as the same reasons as set forth in claim 2.
	Regarding claim 10, the limitations of the claim are rejected as the same reasons as set forth in claim 3.

Regarding claims 12-13, the limitations of the claims are rejected as the same reasons as set forth in claims 5-6.
Regarding claim 14, the limitations of the claim are rejected as the same reasons as set forth in claim 7.
Regarding claim 15, the limitations of the claim are rejected as the same reasons as set forth in claim 1.
	Regarding claim 16, the limitations of the claim are rejected as the same reasons as set forth in claim 2.
Regarding claim 17, the limitations of the claim are rejected as the same reasons as set forth in claim 3.
	Regarding claim 18, the limitations of the claim are rejected as the same reasons as set forth in claim 4
Regarding claims 19-20, the limitations of the claims are rejected as the same reasons as set forth in claims 5-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Olderdissen (US 2019/0258420) discloses a system for enforcing virtualization quality-of-service policies to manage multi-tiered swap spaces ([0058]-[0059]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ZHUO H LI/           Primary Examiner, Art Unit 2133